DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 06/01/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 1 and 13: “driving circuit; an electrode terminal; pixel circuit ; a gate signal; a data signal, and the auxiliary electrode is electrically connected to the electrode terminal to receive a ground voltage supplied to the electrode terminal by the driving circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the driving circuit comprises a pixel circuit and an electrode terminal; the pixel circuit is configured to receive a gate signal and a data signal, and to generate a driving current based on the gate signal and the data signal; the first electrode is electrically connected to the pixel circuit to receive the driving current generated by the pixel circuit; and the auxiliary electrode is electrically connected to the electrode terminal to receive a ground voltage supplied to the electrode terminal by the driving circuit” renders the claim indefinite. The examiner is unable determine the limitation in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al [US 10,355,061] in view of SAGO et al [US 2015/0280130].
With respect to claim 1, Yeo et al (figs. 2-3) disclose a display substrate, comprising: 
a driving substrate (101) (col. 5, lines 40-45), a first electrode (170) (col. 5, lines 40-45), an auxiliary electrode (150) (col. 5, lines 32-35), and a pixel definition layer (173) (col. 5, lines 32-36), 
wherein the driving substrate (101) comprises a driving circuit (DTr) (col. 7, lines 20-46) and a dielectric layer (119) (col. 7, lines 47-51) covering the driving circuit; 
the first electrode (170) and the auxiliary electrode (150) are on a side of the dielectric layer (119) of the driving substrate away from the driving circuit; 
the auxiliary electrode (150) at least partially surrounds the first electrode (170); 
the pixel definition layer (173) is on a side of the first electrode and the auxiliary electrode away from the driving substrate; and
the pixel definition layer comprises a pixel opening, and the first electrode (170) is at least partially exposed through the pixel opening and is electrically connected to the driving circuit (DTr).
Yeo et al do not mention that a hole injection layer is in the pixel opening and stacked with the first electrode.  However, SAGO et al (fig. 2B) disclose that a hole injection layer (4) (pp [0067]) is in the pixel opening and stacked with the first electrode (3) (pp [0067]).  Therefore, it would have been obvious to one skill in the art to have the hole injection layer on the first electrode as taught by SAGO et al into the device of Yeo et al in order to improve the hole injection efficiency from the anode (pp [0077]).

With respect to claim 2, Yeo et al (figs. 2-3) disclose that wherein the display substrate comprises a plurality of first electrodes (170); the pixel definition layer (173) comprises a plurality of pixel openings; the plurality of first electrodes are at least partially exposed through the plurality of pixel openings, respectively. SAGO et al (fig. 2B) disclose that a hole injection layer (4) (pp [0067]) is in the pixel opening and stacked with the first electrode (3) (pp [0067]). Therefore, it would have been obvious to one skill in the art to have the hole injection layer on the first electrode as taught by SAGO et al into the device of Yeo et al in order to improve the hole injection efficiency from the anode (pp [0077]).

With respect to claim 3, Yeo et al (figs. 2-3) disclose further comprising a plurality of pixel regions (p) (col. 5, lines 32-40) and a plurality of organic light emitting diode (OLED) devices (E) (col. 5, lines 41-48) respectively corresponding to the plurality of pixel regions; the plurality of pixel openings respectively define the plurality of pixel regions; and each of the plurality of OLED devices comprises a corresponding first electrode of the plurality of first electrodes.  SAGO et al (fig. 2B) disclose that a hole injection layer (4) (pp [0067]) is in the pixel opening and stacked with the first electrode (3) (pp [0067]). Therefore, it would have been obvious to one skill in the art to have the hole injection layer on the first electrode as taught by SAGO et al into the device of Yeo et al in order to improve the hole injection efficiency from the anode (pp [0077]). 

With respect to claim 4, Yeo et al (figs. 2-3) disclose that wherein each of the plurality of OLED devices (E) (col. 5, lines 41-48) further comprises a light emitting layer (175) (col. 5, lines 51-58) away from the driving substrate. Yeo et al do not mention that an electron injection layer; the light emitting layer is on a side of the corresponding hole injection layer away from the driving substrate; and the electron injection layer is on a side of the light emitting layer away from the driving substrate. However, SAGO et al (fig. 2B) disclose that an electron injection layer (8) (pp [0067]); the light emitting layer (6) (pp [0067]) is on a side of the corresponding hole injection layer (4) (pp [0067]) away from the driving substrate (20) (pp [0054]); and the electron injection layer (8) is on a side of the light emitting layer away from the driving substrate. Therefore, it would have been obvious to one skill in the art to have the electron injection layer as taught by SAGO et al into the device of Yeo et al in order to improve the electron injection efficiency from the cathode (pp [0101]).

With respect to claim 5, Yeo et al (figs. 2-3) disclose that wherein a thickness h1 of the first electrode (170) in a direction perpendicular to the driving substrate (101) is less than or equal to a thickness h2 (t1) of the auxiliary electrode (150) (col. 5, lines 32-35) in the direction perpendicular to the driving substrate, and h2 is less than or equal to 5000 A0 (col. 7, lines 1-5).

With respect to claim 6, Yeo et al (figs. 2-3, col. 6, lines 59-67; col. 7, lines 1-5) disclose that wherein a thickness of a stacked layer of the LED device (100) consisting the first electrode (3) in the direction perpendicular to the driving substrate is less than the thickness of the auxiliary electrode (150) in the direction perpendicular to the driving substrate. SAGO et al (fig. 2B) disclose that the hole injection layer (4) (pp [0079]) has a thickness about 5 nm -150 nm. Therefore, it would have been obvious with the additional thickness of the hole layer as taught by SAGO et al into to the first electrode of Yeo et al, the thickness of the stacked layer is still less than the auxiliary electrode (150).

With respect to claim 7, Yeo et al (figs. 2-3) disclose that wherein an orthographic projection of the auxiliary electrode (150) on the driving substrate (101) is within an orthographic projection of the pixel definition layer (173) on the driving substrate.

With respect to claim 8, Yeo et al (figs. 2-3) disclose that wherein the auxiliary electrode (150) completely surrounds the first electrode (170) and is spaced apart from the first electrode.

With respect to claim 12, SAGO et al (fig. 2B) disclose that wherein a material of the hole injection layer (4) (pp [0078]) comprises poly (3,4 ethylenedioxythiophene):poly(styrene sulfonic acid) (PEDOT:PSS).

With respect to claim 14, Yeo et al (figs. 2-3, col. 6-7) disclose that wherein the auxiliary electrode (150) is floating or grounded in operation; the display substrate comprises a plurality of pixel regions (P), the plurality of pixel regions are arranged in an array, and the auxiliary electrode is between adjacent two columns of the pixel regions or/and between adjacent two rows of the pixel regions; a material of the auxiliary electrode comprises at least one selected from the group consisting of magnesium, silver, copper or aluminum; and a thickness of the auxiliary electrode is 4500 A0-5500 A0.

With respect to claim 15, Yeo et al (figs. 2-3) disclose a display apparatus, comprising: 
a display substrate, 
wherein the display substrate comprises a driving substrate (101) (col. 5, lines 40-45), a first electrode (170) (col. 5, lines 40-45), an auxiliary electrode (150) (col. 5, lines 32-35), and a pixel definition layer (173) (col. 5, lines 32-36), 
the driving substrate (101) comprises a driving circuit (DTr) (col. 7, lines 20-46) and a dielectric layer (119) (col. 7, lines 47-51) covering the driving circuit; 
the first electrode (170) and the auxiliary electrode (150) are on a side of the dielectric layer (119) of the driving substrate away from the driving circuit; 
the auxiliary electrode (150) at least partially surrounds the first electrode (170); 
the pixel definition layer (173) is on a side of the first electrode and the auxiliary electrode away from the driving substrate; and
the pixel definition layer comprises a pixel opening, and the first electrode (170) is at least partially exposed through the pixel opening and is electrically connected to the driving circuit (DTr).
Yeo et al do not mention that a hole injection layer is in the pixel opening and stacked with the first electrode.  However, SAGO et al (fig. 2B) disclose that a hole injection layer (4) (pp [0067]) is in the pixel opening and stacked with the first electrode (3) (pp [0067]).  Therefore, it would have been obvious to one skill in the art to have the hole injection layer on the first electrode as taught by SAGO et al into the device of Yeo et al in order to improve the hole injection efficiency from the anode (pp [0077]).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892